Citation Nr: 1449798	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neurologic disability of the bilateral upper extremities, to include peripheral neuropathy and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy and carpal tunnel of his bilateral upper extremities.  He believes these conditions are due to service, to include herbicide exposure, or in the alternative, are due to his service-connected diabetes.

The Veteran asserts that he was exposed to Agent Pink while stationed in Thailand at the Korat Royal Thai Air Force Base.  His service personnel records show he served in Thailand from July 1966 to July 1967.  

The Veteran also submitted two aircraft travel vouchers showing travel to Vietnam.  One voucher shows that in May 1972 he arrived at Tan San Nhut AB Vietnam at 11:15 am and departed Tan San Nhut AB Vietnam at 11:30 am.  Another voucher shows he arrived at Tan San Nhut AB Vietnam at 2:00 am on August 10, 1972, and departed Tan San Nhut AB Vietnam on August 11, 1972, at 2:30 am.  Based on these travel duty vouchers, the RO conceded the Veteran's exposure to herbicides in service.  

On VA examination in January 2010, a VA examiner diagnosed bilateral carpal tunnel syndrome with associated peripheral neuropathy.  The examiner opined that the current disabilities are not due to diabetes mellitus.  The rationale, in part, was that the carpal tunnel syndrome predated the diagnosis of diabetes mellitus.  Additionally, the examiner noted that the Veteran was previously employed as a mechanic, an occupation that involves repetitive motion activities, which is a major risk factor for carpal tunnel.   

The January 2010 VA opinion and rationale are inadequate for three specific reasons.  First, the opinion does not discuss whether the claimed conditions are related to military service, to include as due to herbicide exposure or the Veteran's military occupational specialty of aircraft mechanic.  

Second, the examiner failed to provide an opinion on whether the diabetes mellitus aggravates the Veteran's claimed conditions of peripheral neuropathy and carpal tunnel syndrome.    

Third, and finally, the opinion is predicated on an inaccurate medical history.  Specifically, the examiner indicated that peripheral neuropathy/carpal tunnel preexisted diabetes mellitus.  The examiner cited the Veteran's report of hand and arm numbness since 1995 to 2000 and Dr. Johnson's April 21, 2003, treatment note that shows that a May 2002 blood test indicated diabetes mellitus.  However, the record also contains (i) Dr. Johnson's subsequent April 21, 2004, opinion that the Veteran's diabetes mellitus had its onset in 1995; and (ii) Dr. Hennigan's July 31, 2008, opinion that the Veteran's diabetes mellitus likely had its onset between 1995 and 1997.  

As the January 2010 VA examination report is inadequate to adjudicate the appeal, a new opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claim file to an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.  An in-person examination should be conducted if the VA examiner determines it is necessary.  

The examiner is to address each of the following questions:

(a).  Is it at least as likely as not that the Veteran's current peripheral neuropathy and/or carpal tunnel is related to service, to include his 20-year military career as an aircraft mechanic and/or his presumed exposure to herbicides?  In responding to this question, consider the January 2010 VA examiner's statement that the occupation of mechanic, involves repetitive movement activities that are a major risk factor for carpal tunnel.  

(b).  Is it at least as likely as not that the Veteran's current peripheral neuropathy and/or carpal tunnel are either caused or aggravated by his service-connected diabetes mellitus?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is advised that there is medical evidence placing the onset of diabetes as early as 1995.  Specifically, Dr. Johnson's April 21, 2004, opinion notes that the Veteran's diabetes mellitus had its onset in 1995.  Dr. Hennigan's July 31, 2008, opinion is that the Veteran's diabetes mellitus likely had its onset between 1995 and 1997.  Also, the Veteran has reported the onset of numbness and tingling in the upper extremities was between 1995 and 2000.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

